08/15/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA                        Case Number: DA 21-0519



                             No. DA 21-0519

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

THOMAS JEFF RICHARDSON,

           Defendant and Appellant.


                                ORDER


      Upon consideration of Appellant’s unopposed motion for extension

of time, and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including September 26, 2022, within which to prepare,

file, and serve Appellant’s opening brief on appeal.




                                                              Electronically signed by:
                                                                    Mike McGrath
                                                       Chief Justice, Montana Supreme Court
                                                                   August 15 2022